NOTICE OF ALLOWABILITY
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn and a notice of allowance is accompanied herewith following Applicant’s request for consideration under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/GB2016/051654 filed on 06/03/2016 which has a foreign application priority to GB 1509640.7 filed on 06/03/2015. 

Withdrawal of Rejections
The response and amendments filed on 03/03/2021 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103 as being obvious over the combinations of Link in view of Miller and/or Bohm or Griffiths as indicated in the last office action mailed on 12/31/2020. Therefore, the previous claim rejections have been withdrawn necessitated by Applicant’s arguments and amendments as per the Examiner’s suggested guidance from the interview conducted on 02/24/2021.

EXAMINER’S AMENDMENT
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given in a telephonic interview with Rodney Skoglund on 03/09/2021 at 11:00 a.m. (ET).
	The application has been amended as follows:

IN THE TITLE:
The title of the application has been replaced with the following:

-- Methods for processing droplets containing biological entities --

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the base claim’s amended limitations of “determining whether said droplet contains one or more entities of said plurality of entities, or whether said droplet does not contain a said entity; sorting said droplet dependent on an outcome of said determination, wherein said sorting comprises detecting said droplet at a plurality of different sensor locations in a sequence on a path of the droplet along said fluid flow path at different points in time to determine a velocity of said droplet in said fluid flow path for timing said sorting;”. In the present application sensors are used to detect droplets when the droplets pass the sensor, and therefore a plurality of sensors in sequence are used to determine the velocity of droplets flowing through the system.
	The cited art disclosure of Link (WO 2007/133710 A2 - cited in the IDS filed on 02/27/2018) is considered to be the closest prior art to the claimed invention. However, as particularly noted in Applicant’s previous response, Link does not disclose using sensors to measure the velocity of the droplets nor does Link describe the subsequent fusing step, namely, “such that the fused droplet allows the single entity previously contained in the first droplet to interact with the single entity previously contained in the second droplet”.
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653